Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 1 of 11 PageID #: 1256




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 ANGELA S., 1                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-04262-MJD-JPH
                                                      )
 ANDREW M. SAUL,                                      )
                                                      )
                                                      )
                               Defendant.             )


                                   ENTRY ON JUDICIAL REVIEW

         Claimant Angela S. requests judicial review of the final decision of the Commissioner of

  the Social Security Administration ("Commissioner") denying her applications for disability

  insurance benefits ("DIB") under Title II and Supplemental Security Income ("SSI")

  under Title XVI of the Social Security Act ("the Act"). See 42 U.S.C. §§ 416(i), 423(d). For the

  reasons set forth below, the Court REVERSES and REMANDS the decision of the

  Commissioner.

                                            I. Background

         Claimant filed an application for DIB on May 5, 2016, [Dkt. 10-3 at 2], and an

  application for SSI on May 6, 2016, id. at 12, alleging disability beginning April 5, 2015. 2 Id.



  1
    In an attempt to protect the privacy interests of claimants for Social Security benefits,
  consistent with the recommendation of the Court Administration and Case Management
  Committee of the Administrative Office of the United States courts, the Southern District of
  Indiana has opted to use only the first name and last initial of non-governmental parties in its
  Social Security judicial review opinions.
  2
    The parties set forth Claimant's medical background in their briefs. [See Dkt. 12 at 5 & Dkt. 14
  at 2.] Because these facts involve Claimant's confidential and otherwise sensitive medical
  information, the Court will incorporate by reference the factual background in the parties' briefs
  and articulate only specific facts as needed below.
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 2 of 11 PageID #: 1257




  Claimant's applications were initially denied on July 28, 2016, id. at 2 & 12, and again upon

  reconsideration on October 18, 2016, id. at 22 & 34. Administrative Law Judge Monica LaPolt

  ("ALJ") held a hearing on Claimant's application on June 11, 2018. [Dkt. 10-2 at 32.] On

  September 26, 2018, the ALJ issued her determination that Claimant was not disabled. Id. at 26.

  The Appeals Council denied Claimant's request for review on August 20, 2019, id. at 2, which

  made the ALJ's decision the final decision of the Commissioner. Claimant then timely filed her

  complaint in this Court seeking judicial review of the Commissioner's decision. [Dkt. 1.]

                                           II. Legal Standard

          To be eligible for DIB or SSI, a claimant must have a disability pursuant to 42 U.S.C. §

  423. 3 Disability is defined as the "inability to engage in any substantial gainful activity by

  reason of any medically determinable physical or mental impairment which can be expected to

  result in death or which has lasted or can be expected to last for a continuous period of not less

  than 12 months." 42 U.S.C. § 423(d)(1)(A).

          To determine whether a claimant is disabled, the Commissioner, as represented by the

  ALJ, employs a five-step sequential analysis: (1) if the claimant is engaged in substantial gainful

  activity, she is not disabled; (2) if the claimant does not have a "severe" impairment, one that

  significantly limits her ability to perform basic work activities, she is not disabled; (3) if the

  claimant's impairment or combination of impairments meets or medically equals any impairment

  appearing in the Listing of Impairments, 20 C.F.R. p. 404, subpart P, App. 1, the claimant is

  disabled; (4) if the claimant is not found to be disabled at step three and she is able to perform

  her past relevant work, she is not disabled; and (5) if the claimant is not found to be disabled at



  3
   DIB and SSI claims are governed by separate statutes and regulations that are identical in all
  respects relevant to this case. For the sake of simplicity, this Order contains citations to those
  that apply to DIB.


                                                     2
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 3 of 11 PageID #: 1258




  step three and cannot perform her past relevant work but she can perform certain other available

  work, she is not disabled. 20 C.F.R. § 404.1520. Before continuing to step four, the ALJ must

  assess the claimant's residual functional capacity (RFC) by evaluating "all limitations that arise

  from medically determinable impairments, even those that were not severe." Villano v.

  Astrue, 556 F.3d 558, 563 (7th Cir. 2009).

          The ALJ's findings of fact are conclusive and must be upheld by this Court "so long as

  substantial evidence supports them and no error of law occurred." Dixon v. Massanari, 270 F.3d

  1171, 1176 (7th Cir. 2007). This Court may not reweigh the evidence or substitute its judgment

  for that of the ALJ, but may only determine whether substantial evidence supports the ALJ's

  conclusion. Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008) (citing Schmidt v. Apfel, 201

  F.3d 970, 972 (7th Cir. 2000)); Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). When an

  applicant appeals an adverse benefits decision, this Court's role is limited to ensuring that the

  ALJ applied the correct legal standards and that substantial evidence exists for the ALJ's

  decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004). For the purpose of judicial

  review, "[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept as

  adequate to support a conclusion." Id. While the ALJ must base her decision on all of the

  relevant evidence, Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994), and must "provide some

  glimpse into [her] reasoning" to "build an accurate and logical bridge from the evidence to [her]

  conclusion," she need not "address every piece of evidence or testimony." Dixon, 270 F.3d at

  1176.

                                       III. The ALJ's Decision

          The ALJ first determined that Claimant had not engaged in substantial gainful activity

  since the alleged onset date of April 5, 2015. [Dkt. 10-2 at 20.] At step two, the ALJ determined




                                                    3
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 4 of 11 PageID #: 1259




  that Claimant had the following severe impairments: fibromyalgia and degenerative disc disease.

  Id. At step three, however, the ALJ found that Claimant "d[id] not have an impairment or

  combination of impairments that meets or medically equals the severity of one of the listed

  impairments." Id. at 21. In making this determination, the ALJ considered Listings 1.04

  (Disorders of the Spine) and 14.09 (Inflammatory Arthritis). Id.

         The ALJ next analyzed Claimant's RFC and concluded that she had the RFC to perform

  sedentary work,

         except that claimant can occasionally climb ramps and stairs but never ladders
         rope or scaffolds. The claimant can frequently balance and occasionally stoop,
         kneel, crouch, and crawl. The claimant can occasionally use foot controls
         bilaterally. The claimant must never work around slippery or uneven surfaces.

  Id. In determining the RFC, the ALJ concluded that "claimant's medically determinable

  impairments could reasonably be expected to cause the alleged symptoms; however, the

  claimant's statements concerning the intensity, persistence and limiting effects of these

  symptoms are not entirely consistent with the medical evidence and other evidence in the

  record." Id. at 23.

         At step four, the ALJ found that Claimant was unable to perform her past work as

  a nurse assistant. Id. at 24. The ALJ proceeded to step five, considering testimony from

  a vocational expert ("VE") who indicated that an individual with Claimant's age,

  education, work experience, and RFC would be able to perform several jobs that exist in

  significant numbers in the national economy, such as an order clerk, final assembler, and

  charge account clerk. Id. at 24-25. Based on these findings, the ALJ concluded that

  Claimant was not disabled. Id. at 26.




                                                   4
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 5 of 11 PageID #: 1260




                                           IV. Discussion

         The central issue is whether substantial evidence supports the ALJ's determination that

  Claimant is not disabled. Claimant asserts three arguments for reversing the ALJ's decision: (1)

  the ALJ failed to evaluate fibromyalgia under Social Security Rule (SSR) 12-2p, (2) the ALJ

  failed to properly analyze Claimant's daily activities, and (3) the ALJ failed to thoroughly

  evaluate Claimant's mental health impairments. These arguments are addressed, in turn, below.

         A. Social Security Rule 12-2p

         Claimant contends that the ALJ erred by failing to properly evaluate her fibromyalgia

  under SSR 12-2p. Specifically, Claimant argues that the ALJ improperly evaluated the

  limitations of her fibromyalgia by focusing on symptoms unrelated to fibromyalgia.

         SSR 12-2p provides guidance on how ALJs will evaluate fibromyalgia in disability

  claims. If a claimant's impairment does not meet or equal a Listing under Appendix 1, subpart P

  of 20 CFR part 404, the ALJ will determine a claimant's RFC based on all relevant evidence in

  the record. SSR 12-2p. Fibromyalgia cannot "meet" a Listing because fibromyalgia is not a

  listed impairment. Id. Therefore, if a claimant has fibromyalgia, the ALJ will evaluate the

  intensity and persistence of the claimant's pain and other symptoms and determine the extent to

  which the symptoms limit her capacity for work. Id. Additionally, "[c]ourts have recognized

  that often there is no objective medical evidence indicating the presence or severity

  of fibromyalgia." Apke v. Saul, WL 4018988, at *4 (7th Cir. July 16, 2020). SSR 12-2p

  identifies several symptoms related to fibromyalgia, including: muscle pain, bladder spasms,

  fatigue or tiredness, muscle weakness, numbness or tingling, dizziness and headaches. SSR 12-

  2p, n. 9. "If objective medical evidence does not substantiate the person's statements about the

  intensity, persistence, and functionally limiting effects of symptoms, [the ALJ will] consider all




                                                   5
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 6 of 11 PageID #: 1261




  of the evidence in the case record, including the person's daily activities, medications or other

  treatments the person uses, or has used, to alleviate symptoms; the nature and frequency of the

  person's attempts to obtain medical treatment for symptoms; and statements by other people

  about the person's symptoms." SSR 12-2p. For claimants with fibromyalgia, the ALJ will

  "consider a longitudinal record whenever possible because the symptoms of [fibromyalgia] can

  wax and wane so that a person may have 'bad days and good days.'" Id.

         Claimant testified that she has issues with urinary incontinence due to bladder spasms

  "four to five times a day, at least," [Dkt. 10-2 at 46], and that she typically showers twice a day

  because of her incontinence. Id. at 49. Additionally, Claimant testified on June 11, 2018, that

  she is "up and down all night" and that she typically wets the bed a "[c]ouple times a week." Id.

  at 50. Claimant further testified about the side effects from medications she is prescribed to

  manage her fibromyalgia symptoms, stating that Gabapentin causes her drowsiness

  "approximately five times a day" and that Flexeril also causes her "[d]izziness and sleepiness."

  Id. at 47. Claimant testified that she can "sit probably 20 to 40 minutes if [she] push[es]," but

  stated that the pain from sitting is so bad that she has to lie down on a daily basis to relieve the

  pain. Id. at 55-56. On February 29, 2016, Claimant reported to her Primary Care Provider, Dr.

  Kelly Riggs, that she "is having her legs (sometimes one or the other) give out on her," and

  described this by stating that "when she is standing or walking and one of her legs starts

  trembling and then gets progressively more weak so that if she doesn't sit down, her legs will

  give out." [Dkt. 10-7 at 27.] While the ALJ did mention that Claimant spends half of her day in

  bed, [Dkt. 10-2 at 22], the ALJ never explained how such evidence was considered when making

  her RFC determination. See Perry v. Colvin, 945 F. Supp. 2d 949, 965 (N.D. Ill.

  2013) ("[S]ummarizing the evidence is not the equivalent of providing an analysis of the




                                                    6
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 7 of 11 PageID #: 1262




  evidence."). Further, while the ALJ noted that Claimant had been using a walker daily for the

  past two years, [Dkt. 10-2 at 22], the ALJ's explanation for discrediting her need for a walker is

  flawed because it focuses on medical reports completed months apart and ignores evidence of

  Claimant's "bad days," such as a report from Neurologist, Dr. Marc L. Cohen, on April 13, 2017,

  stating that "[Claimant] is unable to walk without her walker at this time due to the weakness in

  her back." [Dkt. 10-15 at 6.] Thus, the ALJ failed to properly evaluate the evidence relating to

  Claimant's claim of disabling symptoms related to fibromyalgia in her RFC determination. This

  failure should be remedied on remand.

         B. Claimant's Daily Activities

         Claimant contends that the ALJ erred in concluding that Claimant's reports of daily

  activity contradicted her report of subjective symptoms. Specifically, Claimant argues that the

  ALJ uses a flawed evaluation of Claimant's daily activities to support her conclusion that

  Claimant is capable of full-time work.

         While it is permissible for the ALJ to consider a claimant's daily activities when

  evaluating his or her subjective symptoms, the Seventh Circuit has repeatedly admonished the

  ALJ not to place "undue weight" on those activities. Moss v. Astrue, 555 F.3d 556, 562 (7th Cir.

  2009); Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006) (explaining that the pressure,

  nature of the work, flexibility in the use of time, and all the various aspects of a working

  environment, often differ dramatically between the home and the place of employment); Gentle

  v. Barnhart, 430 F.3d 865, 867-88 (7th Cir. 2005) (noting that the ALJ's reliance on claimant's

  minimal daily activities warrant further discussion on this issue); Carradine v. Barnhart, 360

  F.3d 751, 755 (7th Cir. 2004) (finding that the ALJ's failure to consider the difference between a

  claimant's ability to engage in sporadic physical activities and her being able to work eight hours




                                                    7
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 8 of 11 PageID #: 1263




  a day for five consecutive days of the week required remand). Due to the waxing and waning

  nature of symptoms of fibromyalgia, a person is likely to have "better days and worse days." See

  SSR 12-2p; Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010) ("A person who has a chronic

  disease, whether physical or psychiatric, and is under continuous treatment for it with heavy

  drugs, is likely to have better days and worse days."). Additionally, "[t]he ALJ must confront the

  evidence that does not support her conclusion and explain why that evidence was

  rejected." Moore, 743 F.3d at 1123 (citing Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir.

  2004)).

            The ALJ mischaracterizes the evidence of record regarding Claimant's ability to engage

  in daily activities when she states that "claimant's reports of very limited exertional capacities are

  inconsistent with objective evidence noted above, and prior reports of daily activity, which

  include climbing ladders and washing cabinets and regularly working out at the gym." [Dkt. 10-

  2 at 23.] Two of the daily activities cited by the ALJ were precipitating events that led to

  multiple doctor's visits by Claimant, and, as the Seventh Circuit has previously noted, relying on

  these types of ill-advised activities cannot support a conclusion that Claimant is capable of

  performing full-time work. See Scrogham v. Colvin, 765 F.3d 685, 700 (7th Cir. 2014)

  (remanding where the ALJ cited activities that led to claimant's doctor visits when determining

  that claimant was capable of performing full-time work). After falling from a six-foot ladder,

  Claimant went to the emergency room at the Community Hospital of Anderson on April 11,

  2017. [Dkt. 10-19 at 31.] Claimant reported that when she was near the top of the ladder, she

  had a severe back spasm that caused her to lose her footing and land on her side. Id. In a follow-

  up neuropathy appointment with Dr. Marc Cohen on April 13, 2017, Claimant stated that her fall

  happened while she was cleaning her cabinets. [Dkt. 10-15 at 6.] Additionally, Claimant's sister




                                                    8
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 9 of 11 PageID #: 1264




  reported that Claimant "has more bad days than good" and that "on a good day [Claimant] will

  do light house work. On a bad day she will stay in bed and cry in pain." [Dkt. 10-6 at 77.] The

  ALJ's analysis that Claimant can climb ladders and clean her cabinets is a mischaracterization of

  Claimant's abilities and does nothing to support her conclusion that Claimant is capable of full-

  time work.

         The ALJ also points to Claimant's gym habits as being contradictory to her allegations of

  pain. [Dkt. 10-2 at 23.] However, the ALJ fails to mention that Claimant's treating Nurse

  Practitioner, Ms. Lindsay E. Johnson, recommended exercising and strength training in all three

  of her treatment options to help treat Claimant's abnormal weight gain from being on Prozac.

  [Dkt. 10-15 at 35.] Courts in this jurisdiction have held that it is unreasonable for an ALJ to rely

  on a physician's recommendation to exercise as an indication that Claimant could work a full-

  time job. See Scrogham, 765 F.3d at 701. Claimant further testified that while she is at the gym,

  she is spending time doing stretches that she was taught during physical therapy. [Dkt. 10-2 at

  42-43.] Claimant testified that she tried walking on the treadmill "for two minutes," but she

  "couldn't keep up because it went faster than [her] normal walking pace." [Dkt. 10-2 at 43.] As

  the Seventh Circuit has previously noted, a patient may engage in physical activities

  "despite pain for therapeutic reasons, but that does not mean she could concentrate on work

  despite the pain or could engage in similar activity for a longer period given the pain involved."

  Carradine v. Barnhart, 360 F.3d 751, 756 (7th Cir. 2004).

         The ALJ placed undue weight on Claimant's daily activities and cherry-picked evidence

  of Claimant's daily activities on her "good days" to support her conclusion that Claimant is

  capable of full-time work. This mischaracterization of Claimant's daily activities must be

  remedied on remand.




                                                   9
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 10 of 11 PageID #: 1265




         C. Mental Health Impairments

         Claimant contends that the ALJ failed to consider her mental impairments when assessing

  her RFC determination. Specifically, Claimant contends that, although she did not allege any

  mental impairments, the ALJ was required to consider the exacerbating effects of her mental

  impairments on symptoms from her other medically determinable impairments.

         The ALJ must consider all of the evidence in the record and must explain her decision

  such that it may be meaningfully reviewed. 20 C.F.R. § 404.1545; Eichstadt v. Astrue, 534 F.3d

  663, 665–66 (7th Cir. 2008). When determining a claimant's RFC, the ALJ must consider the

  combined effect of all impairments, "even those that would not be considered severe in

  isolation." Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009) (citing 20 C.F.R. § 404.1523). An

  ALJ's "failure to fully consider the impact of non-severe impairments requires reversal." Denton

  v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010).

         The evidence of record indicates that Claimant has been diagnosed with mixed anxiety

  and depressive disorder and prescribed medication for those conditions. [Dkt. 10-14 at 6, 8.] On

  remand, the ALJ should determine whether these conditions constitute severe impairments and

  consider the effects, if any, of these conditions, as well as any side effects from the prescribed

  medication, on Claimant's RFC.

                                            V. Conclusion

         For the reasons stated above, the Commissioner's decision is REVERSED and

  REMANDED for further proceedings.

         SO ORDERED.

         Dated: 31 JUL 2020




                                                   10
Case 1:19-cv-04262-MJD-JPH Document 17 Filed 07/31/20 Page 11 of 11 PageID #: 1266




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court's ECF system.




                                               11
